t c memo united_states tax_court kenneth l musgrave and etta d musgrave petitioners v commissioner of internal revenue respondent docket no filed date david l hooper for petitioners george eb gasper for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule ' respondent determined deficiencies in petitioners' and federal_income_tax of dollar_figure and dollar_figure respectively the sole issue we must decide is whether ‘rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue - petitioners’ entry into a contract_for_deed of real_property with a charitable_organization in constituted in part a completed_gift we hold that it did the stipulation of facts and attached exhibits are incorporated herein the stipulated facts are hereby found background when the petition was filed petitioners resided in abilene texas petitioners owned a property located pincite north 3d street abilene texas the property on date petitioners signed a contract for sale of the property contract_for_deed with the word of emmanuel church the church petitioners agreed to sell and the church agreed to purchase the property for dollar_figure to be paid in monthly installments of dollar_figure each beginning on date when the contract_for_deed was signed the property was valued at dollar_figure the value of the property is not an issue under the contract_for_deed petitioners retained legal 7in graves v diehl s w 2d tex app a contract_for_deed was described as an agreement by a seller to deliver a deed to property once certain conditions have been met black's law dictionary 6th ed these contracts also referred to as land sale contracts or contracts of sale typically provide that upon making of a down payment the buyer is entitled to immediate possession of the property however legal_title remains in the seller until the purchase_price is paid in full - title to the property the church had full rights to enter upon and to enjoy the property in addition the contract_for_deed provided the church would insure all improvements on the property with loss payable to petitioners keep all improvements in good repair and condition assume and pay all taxes on the property and keep the improvements on the property occupied when the entire purchase_price had been paid_by the church petitioners were required to convey the legal_title of the property to the church the contract_for_deed prohibited the church from assigning selling pledging or mortgaging the property without petitioners' consent the contract_for_deed specified in part that if the church was in default in the payments petitioners could elect to declare the entire unpaid indebtedness to be due and payable and enforce collection or to declare the contract canceled as long as the church made prompt payments on the indebtedness the church had the right to occupy the property petitioners claimed a charitable_contribution_deduction on their federal_income_tax return for the difference between the property’s dollar_figure fair_market_value and its dollar_figure selling_price a part of the deduction was carried over to their income_tax return respondent's deficiency determinations ‘the provision required written notice of default to be given to the church and allowed a grace period of days to cure the default before petitioners could exercise their rights q4e- are a consequence of the denial of this charitable deduction and the carryover into on date kenneth l musgrave conveyed legal_title to the property by warranty deed with vendor's lien to the church the conveyance was duly recorded in the office of the county clerk of taylor county texas the church delivered a real_estate lien note to kenneth l musgrave in the principal sum of dollar_figure and a deed_of_trust dated date securing such note with the property discussion sec_170 allows a deduction for any charitable_contribution made during the taxable_year sec_170 c defines the term charitable_contribution to include a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious purposes a taxpayer who sells property for less than the property’s fair_market_value e makes a bargain sale to a charity is typically entitled to a charitable_contribution_deduction equal to the difference between the fair_market_value of the property and the amount_realized from the sale see 86_tc_243 67_tc_681 - - 39_tc_665 sec_1 170a- c income_tax regs in order for a bargain sale to constitute a charitable_contribution the seller must make the sale with the requisite charitable intent and the fair_market_value of the property on the date of the sale must in fact exceed the selling_price see 477_us_105 the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration the taxpayer therefore must at a minimum demonstrate that he purposely contributed money or property in excess of the value of any benefit he received in return further for the contribution to be deductible the taxpayer must place the donated property beyond his or her control during the requisite tax period see stark v commissioner supra pincite respondent concedes that a gift to the church is a charitable_contribution respondent also concedes that petitioners had the requisite charitable intent the only issue before the court is whether petitioners' entry into the contract_for_deed effected a completed_gift of the property during the requisite tax period resolving the issue involves answering two interrelated guestions first was the interest conveyed sufficient to constitute a completed_gift second when were the sale and gift completed what was conveyed state law controls the determination of the nature of the property interest the taxpayer conveyed see 472_us_713 citing and quoting aguilino v united_states 363_us_509 in order to determine the property rights transferred by the contract_for_deed we must therefore look to texas property law in determining what the relevant state law is the state’s highest court is the best authority on its own law 387_us_456 the decision of an intermediate appellate state court 1s a datum for ascertaining state law which is not to be disregarded unless the federal court 1s convinced that the state’s highest court would decide differently id the decrees of lower state courts should be attributed some weight but their decisions are not controlling where the highest court of the state has not spoken on the point id quotation marks and citation omitted state law petitioner and respondent cite seemingly conflicting lines of authority in setting out their respective positions on what rights a purchaser acquires under a contract_for_deed in texas respondent relies on a line of cases that starts with johnson v wood s w 2d tex an opinion adopted - by the supreme court of texas for the proposition that a purchaser under a contract_for_deed receives a mere equitable right to complete the contract one court_of_appeals in texas has followed johnson stating it is the controlling law in texas see club corp of am v concerned property owners s w 2d tex app on the basis of these cases respondent argues petitioners are not entitled to a charitable_contribution_deduction in the year that they entered into a bargain sale of real_property contract_for_deed with the church respondent argues the contract_for_deed petitioners entered with the church was an executory_contract the contract contemplated petitioners retaining legal_title to the property until the church had made all of the payments required respondent concludes that because the contract was executory the gift was incomplete in petitioners rely on a line of cases which finds its origin in the case of leeson v city of houston s w tex commn app these cases stand for the proposition that the purchaser receives equitable_title to the property either at the significance of an opinion’s being adopted as opposed to a judgment’s being adopted is discussed infra p fant v howell s w 2d n tex city of austin v capitol livestock auction co s w 2d tex graves v diehl s w 2d tex app bucher v employers cas co s w 2d tex app --- - contract signing or when he takes occupation the supreme court of texas adopted the judgment in leeson relying on these cases petitioners argue petitioners’ gift to the church was completed in when petitioners and the church executed the contract_for_deed such act gave the church unrestricted possession of the property and equitable_title to the property at such time the church had the risk of loss from destruction of improvements upon the property or decrease in the property's value the church also had the benefit of any increase in value of the property in fact the church had all obligations and benefits of ownership of the property in order to determine the rights given to a purchaser under texas law it is necessary to examine the precedential value of both lines of cases both johnson v wood supra and leeson were decided by the texas commission of appeals an adjudicative body formed to alleviate the workload of the higher courts of texas see club corp of am v concerned property owners supra pincite citing texas law review association texas rules of form ch pincite 8th ed the precedential value of a case decided by the commission depends on whether the opinion was adopted the holding was approved or the judgment was adopted by the supreme court of texas see id pincite if the supreme court adopts the commission's opinion then it is treated as a precedent having the full authority of a supreme court of texas decision see id if the supreme court merely approves the holding or adopts only the judgment then the precedential value of the commission's opinion is limited see id by adopting the judgment in leeson v city of houston supra the supreme court of texas indicated that it approved neither the specific holding nor the reasoning of the commission thus leeson's value as precedent on the issue of property interests conferred by a contract_for_deed appears at first glance guestionable the supreme court of texas however has on two separate occasions cited with approval the specific_portion of leeson that states the purchaser under a contract_for_deed becomes the equitable owner of the property see fant v howell s w 2d n tex city of austin v capitol livestock auction co s w 2d tex leeson therefore has also been approved on this point by the supreme court of texas moreover the supreme court of texas has cited bucher v employers cas co s w 2d tex app for the proposition the contract for sale effects change_of_ownership wherein the purchaser becomes the equitable owner of the property while all that remains in the seller is bare_legal_title more in the nature of security to guarantee payment than anything else criswell v european crossroads shopping center ltd s w 2d tex ‘the court of civil appeals of texas said continued -- - interest conveyed under texas law we find the reasoning of the two lines of cases to be reconcilable leeson v city of houston supra and its progeny stand for the proposition that as against parties not privies to the contract_for_deed on execution of the contract_for_deed and upon entry onto the property the purchaser acquires all the benefits_and_burdens_of_ownership simply stated as against third parties the purchaser receives full equitable_title when the contract is signed and the purchaser enters into possession in contrast johnson v wood s w 2d tex and its progeny stand for the more limited proposition that as against the vendor of the property the purchaser under a contract_for_deed has an equitable right to specific performance the continued the texas courts have uniformly held that a contract of sale such as is here involved does effect a change_of_ownership under such a contract the purchaser becomes full beneficial or equitable owner of the property all that remains in the seller is a bare_legal_title more in the nature of a security title to guarantee payment of the purchase_price than anything else the rule is summed up in tex jur 2d sec_267 under the heading vendor and purchaser as follows the purchaser however acquires an equitable_title or interest in the property from the date of the contract or in any event from the time when he enters into possession until his interest ripens into a legal_title by an absolute conveyance or where the transaction consists in a conveyance and a reserved lien by payment of the price or performance of the contract the passing of the equitable_title is a matter of law and not a matter of stipulation ina contract bucher v employers cas co supra pincite purchaser is not entitled to a full equitable_title and the right to demand the conveyance of the legal_title until he has completely performed his payment obligation federal tax consequences when a bargain sale in part constitutes a charitable_contribution normally the sale will occur at the same time the gift is complete see eg stark v commissioner t c pincite in 68_tc_115 this court considered when a sale of property occurred for tax purposes and stated the question of when a sale is complete for tax purposes is essentially one of fact which must be resolved by an examination of all of the facts and circumstances no single one of which is controlling the test is one of practicality 426_f2d_1391 9th cir affg 48_tc_694 114_f2d_706 6th cir revg 38_bta_43 66_tc_904 in examining the circumstances surrounding a conveyance of property to determine when it has occurred the focus is directed to a consideration of when the benefits_and_burdens_of_ownership have shifted 40_tc_66 affd per curiam 336_f2d_771 9th cir and for purposes of real_property a sale is generally considered to have occurred at the earlier of the transfer of legal_title or the practical assumption of the benefits and burdens 430_f2d_1019 6th cir affg 51_tc_290 deyoe v commissioner supra a closed transaction for federal tax purposes results froma contract of sale which is absolute and unconditional on the part of the seller to deliver to the buyer a deed upon payment of the consideration and by which the purchaser secures immediate possession and exercises all the rights of ownership the delivery of a deed may be postponed and payment of part of the purchase_price may be deferred by installment payments but for taxing purposes it is enough if the vendor obtains under the contract the unqualified right to recover the consideration see 40_tc_66 quoting 86_f2d_637 2d cir affg 32_bta_383 affd per curiam 336_f2d_771 9th cir it has long been recognized that property in the legal sense means not the thing itself but the rights which inhere in it ownership of property is not a single indivisible concept but a collection or bundle of rights with respect to the property see eg merrill v commissioner supra pincite in this case under texas law the full equitable_title did not pass to the church when the contract_for_deed was signed in however as against third parties the church received egquitable title to the property the church bore the risk of loss or gain in the value of the property had a right to possession could sue third parties for nuisance or trespass could erect improvements on the land was responsible for all taxes on the property and with consent of the vendor could mortgage the property as against petitioner the church had the equitable right subject_to its performance under the contract to specific performance of the contract_for_deed concentrating on the substance of the transaction we conclude that the bundle of rights that the church received is essentially the same bundle of rights’ that would have been received had the church obtained legal_title to the property and granted a mortgage back to petitioner on brief respondent does not dispute that the latter transaction is a completed_gift the supreme court of texas describes the substance of a contract_for_deed as effecting a change_of_ownership wherein the purchaser becomes the equitable owner of the property while all that remains in the seller is bare_legal_title more in the nature of security to guarantee payment than anything else criswell v buropean crossroads shopping center ltd s w 2d pincite for federal_income_tax purposes we find no reason to treat the transactions differently ‘we recognize there are technical differences in the remedies available to the vendor on default by the purchaser however we are not convinced they are significant for federal taxation purposes in this case we hold that a sufficient quantity of the benefits_and_burdens_of_ownership passed to the church so that the transaction was closed for federal_income_tax purposes when the contract_for_deed was signed in petitioners made a completed_gift in accordingly decision will be entered for petitioners
